Citation Nr: 1229681	
Decision Date: 08/28/12    Archive Date: 09/05/12	

DOCKET NO.  09-27 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the postoperative residuals of a pilonidal cyst (consisting of a scar).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This case was previously before the Board in April 2011, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.


FINDING OF FACT

The Veteran does not currently exhibit a definite, visible scar as the residual of surgery for his service-connected pilonidal cyst.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a scar as the residual of surgery for a pilonidal cyst have not been met.  38 U.S.C.A. §§ 1155, 5103, 5013A (West 2002); 38 C.F.R. § 4.118 and Part 4, Diagnostic Codes 7802, 7804, 7805 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in December 2008 and May 2009 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  The Veteran was additionally provided notice of the specific rating criteria for the disability currently on appeal, as well as how effective dates were to be determined.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Increased Rating

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes the Veteran's multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in February 2011, as well as VA (including Virtual VA) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks an increased evaluation for a scar as the postoperative residual of a pilonidal cyst.  In pertinent part, it is contended the current manifestations of that scar are more severe than the presently evaluated, and productive of a greater degree of impairment than is reflected by the 10 percent schedular evaluation now assigned.  More specifically, it is contended that the Veteran's service-connected scar is of a severity such that a 20 percent evaluation is in order.

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the regulations do not give past medical reports precedence over current findings.

At the outset, the Board notes that service connection was initially awarded for a scar as the postoperative residual of a pilonidal cyst and sinus.  It is that particular disability for which the Veteran seeks an increased evaluation.  Significantly, in a recent rating decision of March 2012, service connection and a separate 10 percent evaluation was awarded for other residuals of the Veteran's pilonidal cyst, specifically, hydradenitis extending from the gluteal cleft to the anal area.  Accordingly, the Board will confine its review solely to the issue of entitlement to an increased evaluation for the Veteran's service-connected scar.

In that regard, at the time of a VA dermatologic examination in December 2008 (which examination, it should be noted, involved a full review of the Veteran's claims folder), it was noted that, while in service, the Veteran underwent the surgical excision of a pilonidal cyst.  Reportedly, over the years, the Veteran had experienced intermittent drainage from the pilonidal area.  According to the examiner, at the time of the Veteran's last compensation and pension examination, there was noted a small dimple in the natal cleft, with no evidence of any significant drainage.  According to the Veteran, his major complaint consisted of pain, in particular, when sitting for any length of time.  The Veteran further indicated that, during long drives, and, in particular, during the summer months, he experienced increased drainage and pain, as well as "itchiness."  When questioned, the Veteran rated his pain in the range of 3 to 5 out of 10.  The Veteran further indicated that he self treated with sitz baths and keeping the area in question clean and dry.

On physical examination, in the natal cleft area, there was a 4-centimeter fissure which was noted to be bleeding.  Additionally noted was a scant amount of purulence at the superior end of the fissure.  On the superior left of the fissure there was a closed dimple area, representing most likely a previous fistular trap which was currently not draining.  Also noted was a red, beefy intertriginous buttock fold rash extending from the natal cleft down to the anal verge which was inflamed and tender to palpation.

According to the examiner, the Veteran had exacerbation of his pilonidal cyst with drainage which had secondarily resulted in a buttock fold rash from that drainage.  However, there was no definite pilonidal scar for which to provide dimensions.  According to the examiner, given that the Veteran's fissure was open and draining, there was no healed area (that is, a scar) for which measurements could be given.

As of the time of a subsequent VA dermatologic examination in May 2011 (which examination also involved a full review of the Veteran's claims folder), the Veteran complained of pain when sitting for long periods, and a need to take sitz baths as a comfort measure.  The Veteran additionally complained of "soreness on his backside" which was uncomfortable.  However, he denied any physical limitations attributable to his pilonidal cyst scar.

On physical examination, there was evidence of a midgluteal crease with a two centimeter linear fissured opening, accompanied by scant drainage and slight to tender palpation.  According to the examiner, the area in question was stable, with no evidence of any scar.  Extending from the gluteal cleft to the anus was a moist pink/red plaque, though with no evidence of any scale, and no satellite lesions in evidence.  According to the examiner, the Veteran did not appear to have any limitation of movement based on examination findings.  However, it was further indicated that an orthopedic evaluation should be performed should a complete assessment of the Veteran's spine be necessary.  The examiner noted that, while the Veteran did have drainage from his pilonidal cyst which was likely contributing to a rash in the buttock crease, there was no evidence of any visible scar.  Moreover, while the Veteran did have some discomfort, this discomfort did not impede his physical activity.

The Board notes that, on October 23, 2008, there became effective new regulations governing the evaluation of service-connected skin disorders, including scars.  Inasmuch as the Veteran's claim for an increased evaluation was received in November 2008, his claim is governed by those newly-revised regulations.  Such regulations provide for a 10 percent evaluation where there is evidence of a scar which is superficial and nonlinear, encompassing an area or areas of 144 square inches or greater, with a superficial scar defined as one not associated with underlying soft tissue damage.  A 10 percent evaluation is, similarly, warranted where there is evidence of 1 or 2 scars that are unstable or painful, with an unstable scar being one where, for any reason, there is frequent loss of covering of skin over the scar.  A 20 percent evaluation, under those same regulations, would require demonstrated evidence of 3 or 4 scars which are unstable or painful.  Finally, scars, including linear scars, as well as other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7804 are to be evaluated based on any disabling effects not considered in a rating provided under those diagnostic codes, utilizing another appropriate diagnostic code.  38 C.F.R. § 4.118 and Part 4, Diagnostic Codes 7802, 7804, 7805 (2011).

Based on the aforementioned, it is clear that the 10 percent evaluation currently in effect for the Veteran's service-connected scar as the residual of a pilonidal cyst is appropriate, and that an increased rating is not warranted.  More specifically, at no time has it been demonstrated that the Veteran suffers from 3 or 4 scars which are unstable or painful.  In fact, based on available evidence, it does not appear that the Veteran currently exhibits a defined, visible scar as a result of his service-connected pilonidal cyst.  As noted above, at the time of a VA dermatologic examination in December 2008, the examiner indicated that there was no definite pilonidal scar for which dimensions might be provided.  Moreover, as of the time of a subsequent VA dermatologic examination in May 2011, it was once again noted that there was no evidence of any visible scar.  To the extent the Veteran does, in fact, suffer from other residuals of his service-connected pilonidal cyst, those residuals have been assigned a separate evaluation (see previous discussion).  While it is true, at the time of the aforementioned examination, the examiner was of the opinion that a complete assessment of the Veteran's lumbar spine would require an orthopedic consultation, that same examiner further indicated that, based on his examination of the Veteran, there was no evidence of any limitation of movement of the Veteran's spine caused by a scar, especially as no scar was found.  Significantly, inasmuch as the Veteran does not currently exhibit evidence of a scar attributable to his service-connected pilonidal cyst, further referral for the aforementioned orthopedic examination would serve no useful purpose.  In any case, based on the evidence of record, an increased evaluation for the Veteran's scar as the residual of a pilonidal cyst is not warranted.

In reaching this determination, the Board has given due consideration to the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) addressing the issue of whether it is appropriate to apply "staged" ratings when assigning an increased rating in a manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999).  However, in the case at hand, it would appear that, over the course of the current appeal, symptomotology attributable to the Veteran's pilonidal cyst scar has been appropriately rated. Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected scar as the residual of a pilonidal cyst is appropriately contemplated by the Rating Schedule.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).



ORDER

An evaluation in excess of 10 percent for a scar as the postoperative residual of a pilonidal cyst is denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


